Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/7/21 is acknowledged. Claims 1, 2, 4, 6, 8-10, 14-20, 23, 24, and 29 are now pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-10, 15-18, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub. 2012/0074128 to Blackford et al (Blackford).
	Referring to Figures 1, 2 & 4, and ¶¶ [0025], [0027], [0029]-[0031] & [0043], Blackford discloses, as recited in apparatus claims 1 and 23 (& equivalently in method claim 16), a vehicle with “a propulsion system” (¶ [0043]), “a garment” 100 with “a power management unit” 128, 428, an internal “battery” 126, 426, “at least one electrical element” 412 (i.e., heating element), an “electrical connection... for connecting the power management unit [128, 428] to a power supply external to the garment” 100 (see esp. ¶ [0043]), “the power management unit [128, 428]... select[ing] between... power from... the... electrical connection to... [the] electrical element [and/or the] battery, and the... battery to the... electrical element” (Exr’s emphasis). 
between (1) external power delivered to the electrical (heating) element and/or the internal battery, and (2) internal battery power delivered to the electrical (heating) element, is evident in the fact that the power management unit controls power “to balance or regulate... multiple power supplies,” including simultaneously activating the heating element and charging the internal battery (¶ [0031]) by means of an external power supply 432 (¶ [0030]), i.e., that of a motorcycle or snowmobile (¶ [0043]), which may be assumed to be done automatically. 
	Alternatively, it would have been obvious to automatically switch between (i) external power activating the heating element and charging the battery simultaneously; (ii) external power activating the heating element alone once the battery is charged, or charging the battery alone; and (iii) internal battery power supplied to the heating element when external power is disconnected, since merely automating these often repeated selections of available operating modes does not patentably distinguish the claims from the prior art (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
	As recited in claim 6, Blackford discloses “a control interface [130, 430]... connected to the power management unit [128, 428]... determining the distribution of power” (see Figs. 2 & 5, ¶¶ [0027] & [0033]).
	As recited in claim 10, Blackford discloses “a connector” 413 (Fig. 4, ¶ [0029]) which can be used for “recharging a battery of an electronic device, supplying power to .

Claim Rejections - 35 USC § 103
Claims 14, 19, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Blackford in view of US PGPub. 2014/0015470 to Lim et al (Lim)..
	Referring firstly to claims 14, 19 and 29, and noting that Blackford discloses, at ¶¶  [0029] & [0043]and Fig. 4, supplying heating power (at power-out port 436) greater than a single power source 434, which would be the case when an electric (heating) element is powered by the internal batteries and an external power source simultaneously. Hence supplying power from the battery and the external power source, when the required heating power surpasses the power available from one or the other, would have been obvious to meet the heating power requirement.
	Claim 20 differs substantively from Blackford only in calling for stopping the power supplied by the battery when the remaining battery charge falls below a threshold value. Lim discloses, at ¶ [0051], stopping the power supplied by a battery when the remaining battery charge falls below a threshold value. It would have been obvious to adapt the battery discharge control regime of Lim to the battery of Blackford since this is well known to maximize battery life.
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.
Applicant’s arguments rest on the assertion that “the system taught by Blackford does not... control both power from the batteries and power from [an] external power source simultaneously.., [and thus] could not be operable to manage power flow between the heating units, the batteries, and an external power source.” And “Applicant infers that the battery... would charge automatically when connected to an external power source, without any influence or intervention from the control unit 428” (Response, paragraph bridging pages 8 & 9, Applicant’s emphasis).
	However, Blackford discloses, in ¶¶ [0030] & [0031], that “control electronics 428... include a ‘dry mode’ which can allow the control unit [428] to activate heating elements... while the power supplies are charging,” when using an external power source such as “a wall charger... or a... vehicle... for charging” (Exr’s emphasis). Moreover, “a charge indicator [can] indicate the amount of charge remaining in the power supply” (¶ [0030]), and the control unit of Blackford can be “programmed by a user” (¶ [0029]). Hence if the battery is already fully charged when a ‘dry mode’ is selected, the decision to withhold unneeded recharging power from the battery while the outerware is warming can be automated. The programmable control unit of Blackwell could therefore manage power flow between the heating units, the battery, and an external power source, mediating selection of the recited alternative operating modes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/4/21